DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/255,176, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, the disclosure of the prior-filed application, Application No. 16/255,176, is silent regarding the limitations “based on the psychodiagnostics data, determining dominance hierarchy of sensory channels of the patient and an attitude pattern of undesirable behavior of the patient; based on the attitude pattern of undesirable behavior and the psychodiagnostics data, developing an attitude pattern of desirable behavior for the patient; based on the dominance hierarchy of sensory channels, selecting at least one unconditioned stimulus and at least one conditioned .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “130” has been used to designate both “user device” and “patient”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the term “Bluetooth”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a SM , or ® following the term.  Similarly, terms, such as “Skype” are recited with the incorrect symbol.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-12 and 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 of prior U.S. Patent No. 11,097,080. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,097,080. Although the claims at issue are not identical, they are not patentably distinct from each other because while claims 13-19 of the instant application are directed to a system and claims 1-18 of U.S. Patent No. 11,097,080 are directed to an item kit and a method, the system is merely the generic computer system that performs the claimed method.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/255,176 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to a person having ordinary skill in the art for selecting an item kit based on the psychodiagnostics data to include based on the psychodiagnostics data, determining dominance hierarchy of sensory channels of the patient and an attitude pattern of undesirable behavior of the patient; based on the attitude pattern of undesirable behavior and the psychodiagnostics data, developing an attitude pattern of desirable behavior for the patient; based on the dominance hierarchy of sensory channels, selecting at least one unconditioned stimulus and at least one conditioned stimulus for the patient; based on the attitude pattern of desirable behavior, the at least one unconditioned stimulus, and at least one conditioned stimulus, selecting an item kit for the patient to undergo a behavior modification training, wherein the item kit includes a plurality of items to be physically contacted with by the patient using the sensory channels because these steps describe a process of using the psychodiagnostics data to select an item kit well within the purview of one of ordinary skill in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A “data collection unit configured to perform psychodiagnostics of a patient to provide psychodiagnostics data associated with the patient” in claim 13.
An “analyzing unit configured to: based on the psychodiagnostics data, determine dominance hierarchy of sensory channels of the patient and an attitude pattern of undesirable behavior of the patient; based on the attitude pattern of undesirable behavior and the psychodiagnostics data, develop an attitude pattern of desirable behavior for the patient; based on the dominance hierarchy of sensory channels, select at least one unconditioned stimulus and at least one conditioned stimulus for the patient; and based on the attitude pattern of desirable behavior, the at least one unconditioned stimulus, and at least one conditioned stimulus, select an item kit for the patient to undergo a behavior modification training, wherein the item kit includes a plurality of items to be physically contacted with by the patient using the sensory channels” in claim 13.
A “training unit configured to perform the behavior modification of the patient, the performing the behavior modification includes conducting the behavior modification training by the patient using one or more of the plurality of items of the item kit” in claim 13.
The “analyzing unit is further configured to develop a program of the behavior modification training, the program including a list of actions to be performed by the patient using the item kit, instructions on use of the item kit, a schedule of performing the behavior modification training, and a duration of the behavior modification training” in claim 16.
The “analyzing unit is further configured to, based on the psychodiagnostics data, the attitude pattern of undesirable behavior, and the attitude pattern of desirable behavior for the patient, select an environment for conducting the behavior modification claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “a data collection unit configured to perform psychodiagnostics of a patient to provide psychodiagnostics data associated with the patient” in claim 13 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Dependent claims 14-19 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim limitation “an analyzing unit configured to: based on the psychodiagnostics data, determine dominance hierarchy of sensory channels of the patient and an attitude pattern of undesirable behavior of the patient; based on the attitude pattern of undesirable behavior and the psychodiagnostics data, develop an attitude pattern of desirable behavior for the patient; based on the dominance hierarchy of sensory channels, select at least one unconditioned stimulus and at least one conditioned stimulus for the patient; and based on the attitude pattern of desirable behavior, the at least one unconditioned stimulus, and at least one conditioned stimulus, select an item kit for the patient to undergo a behavior modification training, wherein the item kit includes a plurality of items to be physically contacted with by the patient using the sensory channels” in claim 13 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Dependent claims 14-19 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim limitation “a training unit configured to perform the behavior modification of the patient, the performing the behavior modification includes conducting the behavior modification training by the patient using one or more of the plurality of items of the item kit” in claim 13 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Dependent claims 14-19 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim limitation “the analyzing unit is further configured to develop a program of the behavior modification training, the program including a list of actions to be performed by the patient using the item kit, instructions on use of the item kit, a schedule of performing the behavior modification training, and a duration of the behavior modification training” in claim 16 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Dependent claims 14-19 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim limitation “the analyzing unit is further configured to, based on the psychodiagnostics data, the attitude pattern of undesirable behavior, and the attitude pattern of desirable behavior for the patient, select an environment for conducting the behavior modification training, the environment including a natural environment and an artificial environment” in claim 17 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the 

Regarding claims 1 and 13, it is unclear what constitutes “wherein the item kit includes a plurality of items to be physically contacted with by the patient using the sensory channels”.  In particular, “physically contacted” indicates the singular sensory channel, tactile or touch (as the gustatory sensory channel requires physical contact of the tongue with an item, this sensory channel is construed as also using the tactile sensory channel).  Thus, it is unclear how Applicant’s sensory channels of auditory (para. 63), olfactory (para. 65), visual (para. 67), kinesthetic (para. 68), and reasoning (para. 69) are used to physically contact a plurality of items included in the item kit. (Bolded for emphasis).  Thus, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  For the purposes of compact prosecution, “physically contacted” is construed as “interacted”.  Dependent claims 2-12 and 14-19 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claim 5, it is unclear what constitutes a “sensor stimulus” within the context of the claim which recites “wherein the at least one unconditioned stimulus includes one or more of the following: a food stimulus, a pain stimulus, a smell stimulus, a light stimulus, and a sensor stimulus.”  While Applicant may act as his own lexicographer, the written description must clearly define the claim term and set forth the uncommon definition.  However, the specification merely recites the same language as the claim without any description of what a “sensor stimulus” is.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1, 13, and 20, the disclosure fails to provide sufficient written description for “performing psychodiagnostics of a patient to provide psychodiagnostics data associated with the patient” in claims 1 and 13 and “the psychodiagnostics data being obtained based on psychodiagnostics of the patient” in claim 20.  One of ordinary skill in the art would understand these limitations to generically mean some sort of psychologic assessment of a patient.  However, this is non-limiting, and the disclosure is silent regarding which methodologies Applicant considers as appropriate for the claimed invention.  Furthermore, with respect to claim 13 specifically, the claim identifies that a “data collection unit” is configured to perform this function.  This is, therefore, considered as a computer-implemented function.  However, the disclosure merely recites that this is performed in results-based language but is silent regarding the steps, calculations, or algorithms necessary for a computer to perform the 

Regarding claims 1 and 13, the disclosure fails to provide sufficient written description for “based on the psychodiagnostics data, determining dominance hierarchy of sensory channels of the patient and an attitude pattern of undesirable behavior of the patient.”  With respect to claim 13 specifically, the claim identifies that an “analyzing unit” is configured to perform this function.  This is, therefore, considered as a computer-implemented function.  However, the disclosure merely recites that this is performed in results-based language but is silent regarding the steps, calculations, or algorithms necessary to perform the claimed functionality.  See, for example, at least para. 10, 11, 22, 24, and 52 in the specification.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is 

Regarding claims 1 and 13, the disclosure fails to provide sufficient written description for “based on the attitude pattern of undesirable behavior and the psychodiagnostics data, developing an attitude pattern of desirable behavior for the patient.”  With respect to claim 13 specifically, the claim identifies that an “analyzing unit” is configured to perform this function.  This is, therefore, considered as a computer-implemented function.  However, the disclosure merely recites that this is performed in results-based language but is silent regarding the steps, calculations, or algorithms necessary to perform the claimed functionality.  See, for example, at least para. 10, 11, 22, 24, and 52 in the specification.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the 

Regarding claims 1, 5, 6, and 13, the disclosure fails to provide sufficient written description for “based on the dominance hierarchy of sensory channels, selecting at least one unconditioned stimulus and at least one conditioned stimulus for the patient” in claims 1 and 13, “wherein the at least one unconditioned stimulus includes one or more of the following: a food stimulus, a pain stimulus, a smell stimulus, a light stimulus, and a sensor stimulus” in claim 5, and “wherein the at least one conditioned stimulus includes one or more of the following: an auditory stimulus, a visual stimulus, a tactile stimulus, an olfactory stimulus, a kinesthetic stimulus, and a gustatory stimulus” in claim 6.  With respect to claim 13 specifically, the claim identifies that an “analyzing unit” is configured to perform this function.  This is, therefore, considered as a computer-implemented function.  However, the disclosure merely recites that this is performed in results-based language but is silent regarding the steps, calculations, or algorithms necessary to perform the claimed functionality.  See, for example, at least para. 10, 11, 24, 27-30, 54, 55, 63, 70, and 71 in the specification.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the 

Regarding claims 1, 7, 10-13, 16, and 18-20, the disclosure fails to provide sufficient written description for “based on the attitude pattern of desirable behavior, the at least one unconditioned stimulus, and at least one conditioned stimulus, selecting an item kit for the patient to undergo a behavior modification training, wherein the item kit includes a plurality of items to be physically contacted with by the patient using the sensory channels” in claims 1 and 13, “developing a program of the behavior modification training, the program including a list of actions to be performed by the patient using the item kit, instructions on use of the item kit, a schedule of performing the behavior modification training, and a duration of the behavior modification training” in claims 7 and 16, “wherein the selecting the item kit includes: determining one or more items to act as the at least one unconditioned stimulus or at least one conditioned stimulus for the patient through the sensory channels; and determining a number of the one or more items required to stimulate the patient through the sensory channels” in claims 10 and 18, “wherein the plurality of items of the item kit includes one or more of the following: a text for audio listening, an audio file, at least one food additive, at least one aromatic essential oil, at least one mineral, and at least one image” in claims 11 and 19, “wherein the at least one image includes a suggestive formula to develop the attitude pattern of desirable behavior for the patient” in claim 12, and “wherein each of the plurality of items is selected based on psychodiagnostics data of the patient” in claim 20.  With respect to claims 13 and 16 specifically, these claims identify that an “analyzing unit” is configured to perform this function.  This is, therefore, considered as a computer-implemented function.  However, the disclosure 

Regarding claims 1 and 13, the disclosure fails to provide sufficient written description for “performing the behavior modification of the patient, the performing the behavior modification includes conducting the behavior modification training by the patient using one or more of the plurality of items of the item kit.”  With respect to claim 13 specifically, the claim identifies that a “training unit” is configured to perform this function.  This is, therefore, considered as a computer-implemented function.  However, the disclosure merely recites that this is performed in results-based language but is silent regarding the steps, calculations, or algorithms necessary to perform the claimed selecting functionality.  See, for example, at least para. 10, 11, 25, 36-

Regarding claims 9 and 17, the disclosure fails to provide sufficient written description for “based on the psychodiagnostics data, the attitude pattern of undesirable behavior, and the attitude pattern of desirable behavior, selecting an environment for conducting the behavior modification training, the environment including a natural environment and an artificial environment.”  With respect to claim 17 specifically, the claim identifies that an “analyzing unit” is configured to perform this function.  This is, therefore, considered as a computer-implemented function.  However, the disclosure merely recites that this is performed in results-based language but is silent regarding the steps, calculations, or algorithms necessary to perform the claimed selecting functionality.  See, for example, at least para. 57 in the specification.  Claims may lack written description when the claims define the invention in functional language 

Regarding claim 20, the disclosure fails to provide sufficient written description for “wherein each of the plurality of items is selected to act as at least one unconditioned stimulus or at least one conditioned stimulus for the patient using sensory channels of the patient.”  The disclosure merely recites that this is performed in results-based language but is silent regarding the steps, calculations, or algorithms necessary to perform the claimed functionality.  See, for example, at least para. 10, 11, 24, 27-30, 54, 55, 63, 70, and 71 in the specification.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
The claims are directed to a method and a product (a system) which fall under the four statutory categories (STEP 1: YES).
The independent claims recite performing psychodiagnostics of a patient to provide psychodiagnostics data associated with the patient; based on the psychodiagnostics data, determining dominance hierarchy of sensory channels of the patient and an attitude pattern of undesirable behavior of the patient; based on the attitude pattern of undesirable behavior and the psychodiagnostics data, developing an attitude pattern of desirable behavior for the patient; based on the dominance hierarchy of sensory channels, selecting at least one unconditioned stimulus and at least one conditioned stimulus for the patient; based on the attitude pattern of desirable behavior, the at least one unconditioned stimulus, and at least one conditioned stimulus, selecting an item kit for the patient to undergo a behavior modification training, wherein the item kit includes a plurality of items to be physically contacted with by the patient using the sensory channels; performing the behavior modification of the patient, the performing the behavior modification includes conducting the behavior modification training by the patient 
This judicial exception is not integrated into a practical application because the claims do not include additional elements that are sufficient to integrate the exception into a practical application under the factors set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019).  Such factors include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs do not require the use of a particular machine, nor do they result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a system (claim 13); a data collection unit (claim 13); an analyzing unit (claim 13); a training unit (claim 13); an item kit (claims 1 and 13); a communication means (claims 2 and 14); a website associated with a psychological center, the psychological center providing a behavior modification aid (claim 3); identifying that the at least one unconditioned stimulus includes one or more of the following: a food stimulus, a pain stimulus, a smell stimulus, a light stimulus, and 
The independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in the 2014 Interim Guidance on Patent Subject Matter Eligibility, 79 Fed. Reg. 74618 (December 16, 2014), as cited in MPEP 2106.  Such factors include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As identified in Step 2A, Prong 2, above, the claimed system and the process it performs do not require the use of a particular machine, nor do they result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  Although the claims recite components (identified in Step 2A, Prong 2) for performing at least some of the recited functions, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  This is evidenced by at least Fig. 1, 2, 4, and 5 which illustrate the components as generic images or non-descript black boxes.  Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  This further evidences that the claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horoshutin (WO 2018/021933, hereinafter referred to as Horoshutin 933) in view of Horoshutin (WO 2018/034590, hereinafter referred to as Horoshutin 590).
 
Regarding claims 1 and 13, Horoshutin 933 teaches a method (claim 1) and a system (claim 13) for behavior modification, comprising:
performing psychodiagnostics of a patient to provide psychodiagnostics data associated with the patient (Horoshutin 933, pg. 17, line 12, “the patient remotely performs psychodiagnostics using tests”; pg. 17, line 23, “performing psychodiagnostics of the mental state of the patient”); 
selecting an item kit for the patient to undergo a behavior modification training, wherein the item kit includes a plurality of items to be physically contacted with by the patient using the sensory channels (Horoshutin 933, pg. 17, lines 13-14, ” After receiving the results of psychodiagnostics, a psychologist develops an autogenic training course and selects ; 
performing the behavior modification of the patient, the performing the behavior modification includes conducting the behavior modification training by the patient using one or more of the plurality of items of the item kit (Horoshutin 933, pg. 17, lines 4-5, “the patient carries out the autogenic training by himself while simultaneously using at least one of the tools intended for conducting the autogenic training”).
Horoshutin 933 does not explicitly teach based on the psychodiagnostics data, determining dominance hierarchy of sensory channels of the patient and an attitude pattern of undesirable behavior of the patient; based on the attitude pattern of undesirable behavior and the psychodiagnostics data, developing an attitude pattern of desirable behavior for the patient; based on the dominance hierarchy of sensory channels, selecting at least one unconditioned stimulus and at least one conditioned stimulus for the patient; and selecting an item kit based on the attitude pattern of desirable behavior, the at least one unconditioned stimulus, and at least one conditioned stimulus.
However, in an analogous art, Horoshutin 590 teaches based on the psychodiagnostics data, determining dominance hierarchy of sensory channels of the patient (Horoshutin 590, pg. 14, lines 26-29, “In the correction of mental conditions and dependencies, the psychologist tests the patient for individual characteristics of the sensory system of human perception, and the patient’s sensory preferences are determined, namely objects that cause a pleasant experience on the seven sensory channels of information perception.”) and an attitude pattern of undesirable behavior of the patient (Horoshutin 590, Each example provided in pg. 14-15 describe an attitude pattern of undesirable behavior of the patient, such as “a state of aggressiveness in relations with a 14-year-old son”, “overeating”, and “conflicts in school”.); 
based on the attitude pattern of undesirable behavior and the psychodiagnostics data, developing an attitude pattern of desirable behavior for the patient (Horoshutin 590, pg. 14, lines 26-30, “In the correction of mental conditions and dependencies, the psychologist tests the patient for individual characteristics of the sensory system of human perception, and the patient’s sensory preferences are determined, namely objects that cause a pleasant experience on the seven sensory channels of information perception.  The information obtained is used to develop a process of full-sensory pleasant classical conditioning.”  See also the examples in pg. 14-15 which describe developing an attitude pattern of desirable behavior for the patient based on the attitude pattern of undesirable behavior and the psychodiagnostics data.);
based on the dominance hierarchy of sensory channels, selecting at least one stimulus and at least one other stimulus for the patient (Horoshutin 590, pg. 14, lines 26-30, “In the correction of mental conditions and dependencies, the psychologist tests the patient for individual characteristics of the sensory system of human perception, and the patient’s sensory preferences are determined, namely objects that cause a pleasant experience on the seven sensory channels of information perception.  The information obtained is used to develop a process of full-sensory pleasant classical conditioning.”); 
selecting an item kit based on the attitude pattern of desirable behavior, the at least one stimulus, and at least one other stimulus (Horoshutin 590, pg. 14, lines 26-30, “In the correction of mental conditions and dependencies, the psychologist tests the patient for individual characteristics of the sensory system of human perception, and the patient’s sensory preferences are determined, namely objects that cause a pleasant experience on the seven sensory channels of information perception.  The information obtained is used to develop a process of full-sensory pleasant classical conditioning.”).
Horoshutin 933 and Horoshutin 590 do not explicitly teach at least one unconditioned stimulus and at least one conditioned stimulus for the patient.
unconditioned stimulus and the at least one other stimulus in Horoshutin 590 to be a conditioned stimulus because Horoshutin 590 teachers that the kit is a classical conditioning tool kit (Horoshutin 590, Title, “Classical Conditioning Tool Kit for Attitude Change Used in the Provision of Psychological Support”) and one of ordinary skill in the art would understand that classical conditioning as discovered by Ivan Pavlov in the late 19th century is a learning process that occurs through associations between an environmental stimulus and a naturally occurring stimulus and which generally includes pairing a conditioned stimulus with an unconditioned stimulus.  The most well-known example being what is commonly referred to as “Pavlov’s dog” wherein the sound of a bell (the conditioned stimulus) is paired with food (the unconditioned stimulus) for a dog.  Eventually, the dog learns the conditioned response of salivating at the sound of the bell.
Furthermore, it would have obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include kit selecting steps of Horoshutin 590 in the kit selection of Horoshutin 933 because it is merely combining prior art elements according to known methods to yield predictable results.

Regarding claims 2 and 14, Horoshutin 933 teaches the method of claim 1 and the system of claim 13, further comprising:
receiving, via a communication means, a request for the behavior modification from the patient (Horoshutin 933, pg. 17, line 10-11, “A patient is registered with a psychological center using a long-distance communication means (for example, a phone, Internet, mail, etc.), where the anonymous registration is possible.” A patient registering with the psychological center that will provide the behavior modification is construed as a request for the behavior modification from the patient.); 
based on the request, sending, via the communication means, one or more tests to perform the psychodiagnostics to the patient (Horoshutin 933, pg. 17, lines 11-13, “After that, the patient remotely performs psychodiagnostics using tests. The patient answers the test questions by himself”).

Regarding claim 3, Horoshutin 933 teaches the method of claim 2, wherein the request for the behavior modification is received from the patient using a website associated with a psychological center, the psychological center providing a behavior modification aid (Horoshutin 933, pg. 17, line 10-11, “A patient is registered with a psychological center using a long-distance communication means (for example, a phone, Internet, mail, etc.), where the anonymous registration is possible.” A patient registering with a psychological center using Internet is construed as using a website of the psychological center.  This is interpretation is made more explicit from the disclosed example in pg. 19, line 1, “The man registered with the Internet site of the psychological center.”).

Regarding claims 4 and 15, Horoshutin 933 teaches the method of claim 2 and the system of claim 14, further comprising receiving, via the communication means, results of the one or more tests from the patient, wherein the psychodiagnostics data include the results of the one or more tests (Horoshutin 933, pg. 17, line 13, “receiving the results of psychodiagnostics”; pg. 19, lines 2-3, “Based on the answers of the man”).

Regarding claim 5, Horoshutin 933 teaches the method of claim 1. 
Horoshutin 933 does not explicitly teach wherein the at least one unconditioned stimulus includes one or more of the following: a food stimulus, a pain stimulus, a smell stimulus, a light stimulus, and a sensor stimulus.
wherein the at least one stimulus includes one or more of the following: a food stimulus (Horoshutin 590, Abstract, “at least one food flavouring additive”), a pain stimulus, a smell stimulus (Horoshutin, Abstract, “at least one essential oil scent”), a light stimulus, and a sensor stimulus (See also the examples in pg. 14-15 in Horoshutin 590).
Horoshutin 933 and Horoshutin 590 do not explicitly teach that the at least one stimulus is an unconditioned stimulus.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the at least one stimulus in Horoshutin 590 to be an unconditioned stimulus because Horoshutin 590 teachers that the kit is a classical conditioning tool kit (Horoshutin 590, Title, “Classical Conditioning Tool Kit for Attitude Change Used in the Provision of Psychological Support”) and one of ordinary skill in the art would understand that classical conditioning as discovered by Ivan Pavlov in the late 19th century is a learning process that occurs through associations between an environmental stimulus and a naturally occurring stimulus and which generally includes pairing a conditioned stimulus with an unconditioned stimulus.  The most well-known example being what is commonly referred to as “Pavlov’s dog” wherein the sound of a bell (the conditioned stimulus) is paired with food (the unconditioned stimulus) for a dog.  Eventually, the dog learns the conditioned response of salivating at the sound of the bell. 

Regarding claim 6, Horoshutin 933 teaches the method of claim 1. 
Horoshutin 933 does not explicitly teach wherein the at least one conditioned stimulus includes one or more of the following: an auditory stimulus, a visual stimulus, a tactile stimulus, an olfactory stimulus, a kinesthetic stimulus, and a gustatory stimulus.
However, in an analogous art, Horoshutin 590 teaches wherein the at least one stimulus includes one or more of the following: an auditory stimulus (Horoshutin 590, , a visual stimulus (Horoshutin 590, Abstract, “an image with a chosen attitude change suggestion formula”), a tactile stimulus (Horoshutin, Abstract, “at least one mineral with varying thermal conductivity”), an olfactory stimulus (Horoshutin, Abstract, “at least one essential oil scent”), a kinesthetic stimulus (Horoshutin 590, Abstract, “an image with a kinesthetic sensations formula”), and a gustatory stimulus (Horoshutin 590, Abstract, “at least one food flavouring additive”).
Horoshutin 933 and Horoshutin 590 do not explicitly teach that the at least one stimulus is a conditioned stimulus.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the at least one stimulus in Horoshutin 590 to be a conditioned stimulus because Horoshutin 590 teachers that the kit is a classical conditioning tool kit (Horoshutin 590, Title, “Classical Conditioning Tool Kit for Attitude Change Used in the Provision of Psychological Support”) and one of ordinary skill in the art would understand that classical conditioning as discovered by Ivan Pavlov in the late 19th century is a learning process that occurs through associations between an environmental stimulus and a naturally occurring stimulus and which generally includes pairing a conditioned stimulus with an unconditioned stimulus.  The most well-known example being what is commonly referred to as “Pavlov’s dog” wherein the sound of a bell (the conditioned stimulus) is paired with food (the unconditioned stimulus) for a dog.  Eventually, the dog learns the conditioned response of salivating at the sound of the bell.

Regarding claims 7 and 16, Horoshutin 933 teaches the method of claim 1, and the system of claim 13, further comprising:
developing a program of the behavior modification training, the program including a list of actions to be performed by the patient using the item kit, instructions on use of the item kit, a schedule of performing the behavior modification training, and a duration of the behavior modification training (Horoshutin 933, pg. 17, lines 13-16, “After receiving the results of psychodiagnostics, a psychologist develops an autogenic training course and selects necessary tools for the implementation of the autogenic training course. The selected tool kit and instructions for the use of tools are sent to the patient, for example, by a delivery service. The patient undergoes the course of psychological correction by himself based on the instructions.”  Pg. 18, lines 14-21, “- developing a program for conducting an autogenic training by the patient, where the program includes a sequence of particular actions prescribed for performance by the patient and providing psychological correction of the states and dependencies of the patient; - drafting an individual text of an autogenic training directed to quitting problematic behavior by the patient; - selecting a kit of necessary tools for conducting the autogenic training by the patient, namely, the text of the autogenic training, stimuli for pleasant classical conditioning through all sensory channels of perception and tools for their use, and instructions for use.”).

Regarding claim 8, Horoshutin 933 teaches the method of claim 1, further comprising providing the program of the behavior modification training and the item kit to the patient (Horoshutin 933, pg. 17, lines 15-16, “The selected tool kit and instructions for the use of tools are sent to the patient, for example, by a delivery service.” pg. 18, lines 22-23, “- sending the kit of necessary tools and the instructions for use to a location of the patient”).

Regarding claims 9 and 17, Horoshutin 933 teaches the method of claim 1 and the system of claim 13.
Horoshutin 933 and Horoshutin 590 do not explicitly teach based on the psychodiagnostics data, the attitude pattern of undesirable behavior, and the attitude pattern of desirable behavior, selecting an environment for conducting the behavior modification training, the environment including a natural environment and an artificial environment.
based on the psychodiagnostics data, the attitude pattern of undesirable behavior, and the attitude pattern of desirable behavior, selecting an environment for conducting the behavior modification training, the environment including a natural environment and an artificial environment because Horoshutin 590 teachers that the kit is a classical conditioning tool kit (Horoshutin 590, Title, “Classical Conditioning Tool Kit for Attitude Change Used in the Provision of Psychological Support”) and one of ordinary skill in the art would understand that classical conditioning as discovered by Ivan Pavlov in the late 19th century is a learning process that occurs through associations between an environmental stimulus (artificial environment) and a naturally occurring stimulus (natural environment).

Regarding claims 10 and 18, Horoshutin 933 teaches the method of claim 1 and the system of claim 13, wherein the selecting the item kit includes:
determining a number of the one or more items required to stimulate the patient through the sensory channels (Horoshutin 933, para. 19, lines 7-9, “The package named ‘A tool kit for full-sensory psychological rehabilitation’ included: an instruction for conducting the autogenic training, the text for self-suggestion, seven sensory stimuli for pleasant classic conditioning, and tools for their use.”).
Horoshutin 933 and Horoshutin 590 do not explicitly teach determining one or more items to act as the at least one unconditioned stimulus or at least one conditioned stimulus for the patient through the sensory channels.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for Horoshutin 590 to include determining one or more items to act as the at least one unconditioned stimulus or at least one conditioned stimulus for the patient through the sensory channels because Horoshutin th century is a learning process that occurs through associations between an environmental stimulus and a naturally occurring stimulus and which generally includes pairing a conditioned stimulus with an unconditioned stimulus.  The most well-known example being what is commonly referred to as “Pavlov’s dog” wherein the sound of a bell (the conditioned stimulus) is paired with food (the unconditioned stimulus) for a dog.  Eventually, the dog learns the conditioned response of salivating at the sound of the bell.

Regarding claims 11 and 19, Horoshutin 933 teaches the method of claim 1 and the system of claim 13, wherein the plurality of items of the item kit (Horoshutin 933, pg. 17, line 27, “selecting a kit of necessary tools for conducting the autogenic training by the patient”) includes one or more of the following: a text for audio listening (Horoshutin 933, pg. 17, line 30, “administering repeated listening to the audio of the text”), an audio file (Horoshutin 933, pg. 17, line 30, “administering repeated listening to the audio of the text”).
Horoshutin 933 does not explicitly teach wherein the plurality of items of the item kit includes one or more of the following: at least one food additive, at least one aromatic essential oil, at least one mineral, and at least one image.
However, in an analogous art, Horoshutin 590 teaches wherein the plurality of items of the item kit includes one or more of the following: at least one food additive (Horoshutin 590, Abstract, “at least one food flavouring additive”), at least one aromatic essential oil (Horoshutin 590, Abstract, “at least one essential oil scent”), at least one mineral (Horoshutin 590, Abstract, “at least one mineral”), and at least one image (Horoshutin 590, Abstract, “at least one an image with a chosen attitude change suggestion formula”).


Regarding claim 12, Horoshutin 933 teaches the method of claim 10. 
Horoshutin 933 does not explicitly teach wherein the at least one image includes a suggestive formula to develop the attitude pattern of desirable behavior for the patient.
In an analogous art, Horoshutin 590 teaches wherein the at least one image includes a suggestive formula to develop the attitude pattern of desirable behavior for the patient (Horoshutin 590, Abstract, “at least one an image with a chosen attitude change suggestion formula”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the at least one image Horoshutin 933 to include a suggestive formula to develop the attitude pattern of desirable behavior for the patient found in Horoshutin 590 because it is a simple substitution of one known element for another to obtain predictable results.

Regarding claim 20, Horoshutin 933 teaches an item kit for behavior modification, the item kit comprising: 
a plurality of items (Horoshutin 933, pg. 17, line 27, “selecting a kit of necessary tools for conducting the autogenic training by the patient”), the plurality of items including one or more of: 
a text for audio listening (Horoshutin 933, pg. 17, line 30, “administering repeated listening to the audio of the text”); 
instructions on use of the item kit (Horoshutin 933, pg. 17, lines 15-16, “The selected tool kit and instructions for the use of tools are sent to the patient, for example, by a delivery service.” pg. 18, lines 22-23, “- sending the kit of necessary tools and the instructions for use to a location of the patient”); 
wherein each of the plurality of items is selected based on psychodiagnostics data of the patient, the psychodiagnostics data being obtained based on psychodiagnostics of the patient (Horoshutin 933, pg. 17, lines 13-14, ” After receiving the results of psychodiagnostics, a psychologist develops an autogenic training course and selects necessary tools for the implementation of the autogenic training course.” Pg. 17, line 27, “selecting a kit of necessary tools for conducting the autogenic training by the patient.”); 
Horoshutin 933 does not explicitly teach the plurality of items include one or more of: at least one food additive; at least one aromatic essential oil; at least one mineral; and one or more images with a suggestive formula to develop an attitude pattern of desirable behavior of a patient.
However, in an analogous art, Horoshutin 590 teaches the plurality of items (Horoshutin 590, Abstract, “The classical conditioning tool kit for attitude change, used in the provision of psychological support, contains…”) include one or more of:
at least one food additive (Horoshutin 590, Abstract, “at least one food flavouring additive”); 
at least one aromatic essential oil (Horoshutin 590, Abstract, “at least one essential oil scent”); 
at least one mineral (Horoshutin 590, Abstract, “at least one mineral”); and 
one or more images with a suggestive formula to develop an attitude pattern of desirable behavior of a patient (Horoshutin 590, Abstract, “at least one an image with a chosen attitude change suggestion formula”).

However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for Horoshutin 590 to include wherein each of the plurality of items is selected to act as at least one unconditioned stimulus or at least one conditioned stimulus for the patient using sensory channels of the patient because Horoshutin 590 teachers that the kit is a classical conditioning tool kit (Horoshutin 590, Title, “Classical Conditioning Tool Kit for Attitude Change Used in the Provision of Psychological Support”) and one of ordinary skill in the art would understand that classical conditioning as discovered by Ivan Pavlov in the late 19th century is a learning process that occurs through associations between an environmental stimulus and a naturally occurring stimulus and which generally includes pairing a conditioned stimulus with an unconditioned stimulus.  The most well-known example being what is commonly referred to as “Pavlov’s dog” wherein the sound of a bell (the conditioned stimulus) is paired with food (the unconditioned stimulus) for a dog.  Eventually, the dog learns the conditioned response of salivating at the sound of the bell.
Thus, it would have been obvious to for Horoshutin 933 to include the tool kit of Horoshutin 590 because it is merely a simple substitution of one known element for another to obtain predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Taub (US 2001/0042004) discloses a structural algorithm, processes, apparatuses and systems for evaluating, matching and fostering individuals' behavioral 
Ishibashi et al. (US 2002/0046020) discloses an information receiving/display apparatus, which can receive and display third sensory information such as tactual information or olfactory information in addition to visual information and/or audio information, receives information recognizable by at least one of remotely discernible senses (visual sense, auditory sense, olfactory sense) and information recognizable by at least one of proximately discernible senses (tactual sense, gustatory sense), and displays them on an information display plane.
Wiegand et al. (US 2002/0090664) discloses measuring the stress level of a mammal and recommending a sensory regimen selected from the group of olfactory, visual, gustatory, audio and tactile stimuli, and combinations thereof to manage an increase in stress level.
Armbruster et al. (US 2003/0066126) discloses a potty training device that pairs sensory stimuli with the input of bodily waste in order to potty train a subject.
Lowe (US 2005/0079474) discloses a method of categorizing electronically recallable media, in which a particular user is presented with media samples and permitted to provide personal responses to the media samples; and from the personal responses, a determination is made whether the media samples evoke one or more of emotional states in the particular user which may be used in mental treatment of the particular individual.
Flaherty et al. (US 2006/0167371) discloses a biological interface system which provides cues and feedback, wherein the cues and feedback include: visual, auditory, olfactory, gustatory, tactile, and any combination thereof.
Genco et al. (US 2008/0255949) discloses employing experimental tasks, neurological and physiological recording devices, and a sequenced process of data 
Riley-Doucet et al. (US 2009/0105558) discloses a portable autonomous multi-sensory intervention device.
deCharms et al. (US 2016/0005320) discloses a computer-implemented method of directing mental exercises.
Ferreira (US 2017/0364929) discloses a method and system for identifying, aggregating and transforming emotional states of a user using a temporal phase topology framework.
Rose (US 2018/0012509) discloses an apparatus comprises training means to provide training with respect to behavior modification, stimulus means to provide an association with the training means, and stimulus generating means to generate a stimulus post presentation of the training means. The stimulus generating means has a plurality of potential different stimuli types with at least two stimuli in time-spaced-apart relationship to each other to create a distinct trigger as a stimulus phrase for an individual to recall the training or therapy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311.  The examiner can normally be reached on Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.E.L/            Examiner, Art Unit 3715                                                                                                                                                                                            
/JERRY-DARYL FLETCHER/            Primary Examiner, Art Unit 3715